Exhibit 10.1



 

[Unofficial English Translation]

 

 

 

 

_________________________

 

Investment Agreement

_________________________

 

between

 

Fujian Province Pingtan County Ocean Fishing Group Co., Ltd.

 

Zhuo Honghong

 

Zhuo Xinrong

 

and

 

China Agricultural Development Fund Co., Ltd.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

February 9, 2015





 

 

This Investment Agreement (hereinafter referred to as this “Agreement”) was
signed by the following parties in Beijing on February 9, 2015 (hereinafter
referred to as the “signing date”).

 

Party A, Fujian Province Pingtan County Ocean Fishing Group Co., Ltd.
(hereinafter referred to as “Pingtan Fishing” or the “Company”), is a limited
company established within the territory of China in accordance with the laws of
the People’s Republic of China, its address is Room 201, No. 3 Building, Wandefu
Garden, North Cuiyuan Road, Tancheng Town, Pingtan County, and its legal
representative is Lin Zhiyan who holds a post as executive director.

 

Party B, Ms. Zhuo Honghong, is a Chinese citizen, her ID Card No. is [OMITTED],
her address is Unit 2604, Block 1, Jinting Apartment, No. 1, Yuquan Road, Gulou
District, Fuzhou City, and she is the controlling shareholder of the Company at
present.

 

Party C, Mr. Zhuo Xinrong, is a citizen of the Hong Kong Special Administrative
Region, his ID Card No. is [OMITTED], his address is the 19th Floor, Zhongshan
Building, No. 154, Hudong Road, Gulou District, Fuzhou City, and he is the
actual controller of the Company.

 

Party D, China Agricultural Development Fund Co., Ltd. (hereinafter referred to
as the “investor”), is a limited liability company established within the
territory of China in accordance with the laws of the People’s Republic of
China, its address is 1201-2, No. 20, Shijingshan Road, Beijing City, and its
legal representative is Wu Wenjun who holds a post as president.

 

Party A, Party B, Party C and Party D are respectively referred to as “one
party” and collectively referred to as “all the parties”.

  

Whereas:

 

1.       Party A is a company that is mainly engaged in the ocean fishing, and
its business operation is in good condition. In order to expand the equity
scale, to improve the governance structure of the Company, to rationalize the
business process and to finally achieve the goal of being listed on the stock
exchange within the territory of China or abroad by means of the initial public
offering or other methods, it has decided to introduce a strategic investor by
means of equity investment;

 

2.        Party B is the controlling shareholder of Party A at present, and it
holds 70% of the equity of Party A;

 

3.       Party C is the founder and actual controller of Party A and the father
of Party B;

 

4.       Party D is a company that is mainly engaged in the equity investment in
the agricultural field, it acts as the investor that makes the investment in
Party A this time, and the investment made by Party D is beneficial for the
Company to achieve its business development goal in a better way;

 

In view of the abovementioned facts, through friendly consultation among all the
parties, the following Investment has been reached in terms of the matter that
Party D intends to make the investment in Party A as a means of abidance
together.

 



-1-

 

 

Chaper 1  Interpretations

 

Article 1         Unless otherwise specified in this Agreement and / or any
Appendix to this Agreement, the following terms shall be interpreted to have the
following meanings.

 

(1)Pingtan Fishing and the Company: refer to Fujian Province Pingtan County
Ocean Fishing Group Co., Ltd.    

(2)Group Companies: collectively refer to the Company and its subordinated
controlled subsidiary company, branch company or other entities that may be
consolidated into the financial statements of the Company and are respectively
called “each Group Company”.    

(3)Existing shareholders: collectively refer to the shareholders of the Company
when this Agreement is signed.    

(4)Controlling shareholder: the controlling shareholder of the Company is Zhuo
Honghong at present, and it may possibly be changed to Fujian Heyue Marine
Fishing Development Co., Ltd. or other subjects after the reorganization (if
involved) of the Company. In the event that there is no special indication, then
where Party B and / or Party C are / is mentioned in this Agreement refers to
Party B, Party C and the controlling shareholder of the Company impelled by
Party B and Party C together.    

(5)Investor: refers to China Agricultural Development Fund Co., Ltd.    

(6)Closing: refers to the fact that the investor delivers the investment funds
by the Company.    

(7)Closing date: refers to the date when the equity investment funds delivered
by the investor arrive in the account designated by the Company.    

(8)Registration authority: refers to the registration authority that has the
right to accept this investment matter.    

(9)Registration date: refers to the date when the registration of this
investment matter is fulfilled and completed in the registration authority, the
investor formally becomes the shareholder of the Company from this date, the
Company shall record the investor in the “Register of Shareholders” of the
Company in accordance with the provisions of this Agreement and deliver the
“Capital Contribution Certificate” to the investor.    

(10)Qualified listing: refers to the fact that the Company is listed on the
stock exchange within the territory of China or abroad by means of the initial
public offering or other methods.    

(11)Yuan: refers to RMB Yuan.    

(12)Equity: refers to the equity of a limited company or the share of a
corporation, as the case may be.    

(13)Valid date: refers to the date when this Agreement becomes valid.    

(14)Day: refers to the calendar day, unless otherwise specified in this
Agreement.    

(15)China: refers to the People’s Republic of China, not including the Hong Kong
Special Administrative Region, the Macao Special Administrative Region and
Taiwan region.    

(16)Law: refers to any law, regulation, rule, instruction, treaty, judicial
interpretation, decree or order from any government or management institution of
China (including central and local authorities) and any amendment, modification
and explanation made to it at any time.

 

The headings of the clauses in this Agreement are only for convenience of
reference and shall not affect any interpretation of this Agreement.

 



-2-

 

 

Chaper 2  Equity investment

 

Article 2         Investment method

 

All the parties agree that this investment uses the equity method, and the
investor invests RMB 400,000,000 Yuan to subscribe for the equity of the
Company.

 

Article 3         Investment valuation

 

The investor makes a capital increase of RMB 400,000,000 Yuan in the Company,
the valuation of the Company is RMB 5,000,000,000 Yuan after the investment, and
the investor holds 8% of the equity of the Company after the completion of the
capital increase. The current registered capital of the Company is RMB
80,000,000 Yuan; the amount of capital increase made by the investor in the
Company is RMB 400,000,000 Yuan, wherein RMB 6,956,522 Yuan shall be included in
the paid-in capital / capital stock of the Company, and the rest of the premium
segment of RMB 393,043,478 Yuan shall be included in the capital reserve of the
Company.

 

Article 4         Use of funds

 

The funds of this investment shall not be used for any non-operating expenditure
or any other operating expenditure that is irrelevant to the main business of
the Company.

 

Article 5         Guarantee

 

Party C pledges 40% of the equity of Fujian Huashang Real Estate Development
Co., Ltd., which is owned by Tianyuan Co., Ltd., which Tianyuan Co., Ltd is
controlled by Party C, to the investor and provides a guarantee to the
obligation, which the Company, Party B and Party C have, of the payment for the
equity repurchase amount and default penalty (if any) of the investor, wherein
the equity pledge rate is 49.7%. The equity repurchase agreement and equity
pledge contract used for the registration by the competent business department
and the industrial and commercial authority shall be signed by all the parties
separately, and the equity pledge registration shall be fulfilled according to
the relevant procedure of the registration authority.

 



For the purposes of the foregoing, Party B and Party C shall not, without Party
D’s consent, cause Fujian Huashang Real Estate Development Co., Ltd.’s total
outside indebtedness to exceed RMB 600 million yuan. In addition, Fujian
Huashang Real Estate Development Co., Ltd.’s sales revenue shall not be misused,
transferred or deposited to accounts that do not belong to Fujian Huashang Real
Estate Development Co., Ltd. Party D may nominate one director to the board of
directors of Fujian Huashang Real Estate Development Co., Ltd., to be involved
in its daily management and other material matters (such as use of funds).

 



Article 6         Preconditions for closing

 

That the investor completes this investment shall be on the premise that the
following conditions are proved to be met or are exempted in writing at the time
of the closing or before the closing, and the Company shall provide the
documentary evidence that such conditions have been met to the investor at the
time of the closing or before the closing:

 

(1)The representation and guarantee given by the Company, the existing
shareholders and Party C are true, accurate, complete, valid and not misleading;
   

(2)the reorganization (if involved) of the Company has already been completed
according to the method that satisfies the investor (see the Appendixes to this
Agreement);    

(3)the Company has already completed the necessary government approval / filing
and third-party approval (if required) in terms of this investment, and no law
or decree or government order forbids or restricts the completion of this
investment;

 



-3-

 

 

(4)formal transaction documents (including but not limited to the transaction
agreement and articles of association) about this investment have already been
duly signed and delivered by all the parties;    

(5)the board of shareholders of the Company has already formally and validly
approved (a) this investment, (b) the Company has signed and implemented the
formal transaction documents about this investment, (c) the Company has signed
and implemented the new articles of association or the amendment to the articles
of association that has already completely reflected the relevant contents of
this Agreement, (d) the person nominated by the investor is voted to act as the
member of the board of directors of the Company, and all the existing
shareholders have confirmed the waiver of the preemption / purchase right in
writing;    

(6)the Company and the existing shareholders have already fulfilled the
industrial and commercial registration of any change relating to this investment
and signed the necessary application documents;    

(7)the investor has completed the due diligence investigation of the business,
finance, taxation and law of the Group Company and has obtained the due
diligence investigation result that satisfies the investor, and this investment
has been approved by the internal investment committee and the board of
directors of the investor;    

(8)the investor has already received the legal opinion given by the lawyer, and
the form and contents of the legal opinion satisfy the investor;    

(9)Tianyuan Co., Ltd. and the investor have already signed the equity pledge
contract relating to this investment and have fulfilled the approval and equity
pledge registration in the related competent business department and the
industrial and commercial authority in terms of this equity pledge.    

 

The Company shall immediately notify the investor after all the above mentioned
conditions have been met (except for those exempted by the investor in writing),
shall issue a certification letter that the preconditions for the investment
have been met to the investor and shall provide the documentary evidence that
the preconditions for the closing have been met or exempted at the same time.

 

Article 7         Closing

 

The investor shall pay the investment funds in the form of cash to the account
designated by the Company within ten working days upon receipt of the
aforementioned notification and documents.

 

Article 8         Arrangement after closing

 

After the closing, the Company shall go to the registration authority to fulfill
the registration, shall sign and issue the “Capital Contribution Certificate” to
the investor on this registration date and shall record the equity ratio in the
“Register of Shareholders”. The investor shall exercise the shareholder’s rights
and undertake the shareholder’s obligations after being recorded in the
“Register of Shareholders”. The Company shall complete the following matters and
shall submit the copies of the following capital verification report, business
license and filing document to the investor:

 

(1)to obtain the capital verification report that is formally issued by a
registered accounting firm in relation to the capital increase paid by the
investor within ten working days after the closing date;    

(2)to obtain the changed business license issued by the administration for
industry and commerce to the Company within ten working days after the closing
date;    

(3)to file the new register of shareholders of the Company, the new list of the
members of the board of directors and the new articles of association or the
amendment to the articles of association of the Company with the administration
for industry and commerce within ten working days after the closing date;

 



-4-

 

 

   

(4)to provide the copy of the bank voucher that confirms the receipt of the
investment amount to the investor within ten working days after the closing
date.

 

Article 9         General anti-dilution

 

After the investor has become the shareholder of the Company until before the
qualified listing is completed, in the event that the Company issues any
additional new stock (or any stock option that may be converted into the equity
of the Company) to any shareholder or any third party, it is required to obtain
the prior written consent from the investor.

 

The price and condition of the additional new registered capital / share shall
not be more favorable than the prices and conditions of all the registered
capitals / stocks that are acquired and held by the investor at the appointed
time, otherwise the Company, Party C and / or Party B shall take measures for
compensating the investor and shall ensure that the subscription price of the
investor is not higher than the price of the additional new registered capital /
share, wherein such measures include but are not limited to: (a) the investor
further acquires the new stock of the Company on the basis of the minimum
consideration allowed by the law, (b) Party B / Party C transfers the equity
held by it to the investor on the basis of the nominal consideration, and the
caused tax responsibility shall be borne by the transferor, or (c) Party B /
Party C makes cash compensation for the investor, and the amount is the product
of the difference between the price of the investment made by the investor and
the price of the additional new registered capital / share and the number of the
registered capitals / shares held by the investor at the appointed time.

 

In the event that the additional new registered capital / share causes any
change in the right of control of the Company, the premise for any new
shareholder to join is that the new shareholder will undertake (or jointly
undertake with Party B / Party C) the obligations owned by Party B / Party C to
the investor.

 

Article 10      Preemption right and first refusal right

 

In the event that the Company issues any additional new equity in the future
(except for the additional new equity used for employee motivation), the
investor has the right to preempt on the basis of the equal condition and price
and according to the shareholding ratio at the appointed time.

 

In the event that any shareholder of the Company intends to transfer the equity
(except for the equity used for employee motivation), the investor has the right
to preempt on the basis of the equal condition and price and according to the
shareholding ratio at the appointed time.

 

Article 11      Co-sale right

 

Except for the purpose of the qualified listing of the Company, before the
Company achieves the qualified listing, in the event that Party B and Party C
decide to transfer the equity, which they directly or indirectly hold, of the
Company, the investor shall have the right to enjoy the co-sale right on the
basis of the equal condition and price and according to the shareholding ratio
at the appointed time; except for the purpose of the qualified listing of the
Company, in the event that such transfer will cause any change in the right of
control of the Company, then the investor has the right to sell all of the
equity, which it holds, of the Company on the basis of the equal condition and
price (and shall not be restricted by the shareholding ratio).

 

Article 12      Performance commitment

 

The Company, Party B and Party C make a commitment that the net profits
(including the fiscal subsidies that shall be included in the recurring business
income according to the confirmation given by Shu Lun Pan CPA Co., Ltd. (special
general partnership)) that are attributed to the owner of the parent company of
the Company in 2014 and 2015 will reach RMB 510,000,000 Yuan and RMB 580,000,000
Yuan (the “committed performance”), and this committed performance constitutes
the pricing basis for this investment made by the investor.



-5-

 

 

The “net profits that are attributed to the owner of the parent company” shall
be subject to the unqualified audit report issued by an accounting firm that is
accepted by all the parties and has the securities practice qualification of the
domestic A-share stock, and the nonrecurring business income shall be deducted
from the net profits. In the event that the investor has any different opinion
about the audit results, the investor has the right to solely employ an audit
institution to make an independent audit of the target company, and under this
situation, all the parties agree that the independent audit results that are
provided by the audit institution employed by the investor shall prevail.

 

Article 13      Valuation adjustment or compensation

 

In the event that the Company fails to fulfill the committed performance, then
the investor has the right to require the Company, Party B and / or Party C to
make compensation of the equity or cash to the investor for the part that the
actual performance is lower than the committed performance in order to ensure
that the multiple of the investment valuation after the compensation relative to
the net profits that are actually realized for the indicated year and attributed
to the owner of the parent company is not higher than the multiple of the
investment valuation before the compensation relative to the committed
performance.

 

(1)Calculation formula of the equity compensation: Q = S × (Y / A - 1). Q
represents the amount of the capital contribution corresponding to the equity
that shall be compensated for the investor at the appointed time / the amount of
shares; S represents the amount of the capital contribution corresponding to the
equity, which the investor holds, of the Company up to the equity compensation /
the amount of shares; A represents the net profits that are actually realized
for the indicated year and attributed to the owner of the parent company; Y
represents the committed performance for the indicated year.    

(2)Calculation formula of the cash compensation: N = V × (1 - A / Y). N
represents the amount of the cash compensation that shall be made for the
investor at the appointed time; V represents the balance of this investment made
by the investor in the Company up to the cash compensation; A represents the net
profits that are actually realized for the indicated year and attributed to the
owner of the parent company; Y represents the committed performance for the
indicated year.

 

The abovementioned compensation behavior shall be completed within 90 days after
the performance has been confirmed by the formal audit report. In the event that
it is not completed, which is not due to the reason of the investor, Party A,
Party B and Party C shall bear the responsibility for default for the investor.
The default penalty shall be five-ten thousandths of the amount (calculated by
the conversion of the equity into the cash amount) that shall be compensated for
each overdue day. In the event that the investor requires any one or more
parties among Party A, Party B and Party C to bear the responsibility for
default, other parties shall undertake the joint responsibility guarantee.

 

Article 14      The same preferential treatment

 

Except for the purpose of the qualified listing of the Company, in the event
that the investment agreement signed by the Company with any other investor in
this round or subsequent investor includes any condition that is more favorable
than the investment agreement signed with the investor, then the investor shall
automatically enjoy the right under such more favorable clause.

 

Article 15      Qualified listing

 

The investor agrees with the Company to carry out the qualified listing in a
variety of ways conforming to Chinese laws.

 

The “qualified listing” refers to the fact the Company is listed on the stock
exchange within the territory of China or abroad by means of the initial public
offering or other methods (including but not limited to back-door listing and
participation in the nonpublic offering of the listed company by means of asset
subscription), and the premise is that: (a) all the listing conditions specified
by this stock exchange are met; (b) the share held by the investor of the
Company may be registered as the negotiable share; (c) the valuation of the
share held by the investor prior to the offering is higher than 5 × (1 + r)
n000,000,000 Yuan (r = benchmark interest rate for bank loan during the same
period on the signing date of the capital increase agreement; n = the number of
years of shareholding prior to offering); and (d) the investor has accepted the
location and other related conditions of the public offering. The valuation of
the share held by the investor prior to the offering shall be the product of (x)
the number of shares held by the investor close to and prior to the offering,
multiplied by (y) the offering price per share.



-6-

 

 

In the event that the Company seeks to be listed on the over-the-counter share
trading market that is not the stock exchange, the investor has the right to
determine whether such listing may be deemed that the Company has already
achieved the equivalent share liquidity arrangement (the “standby liquidity
arrangement”) with reference to the abovementioned circulation and valuation
requirements about the qualified listing and the valuation and liquidity
conditions of the comparable companies listed on the stock exchange during the
same period..

 

Article 16      Repurchase right

 

After any one of the following situations has occurred, the investor has the
right to require Party B and / or Party C or any third party designated by Party
B and / or Party C to purchase all or part of the equity, which the investor
holds at the appointed time, of the Company within the specified period of time,
and the purchase price shall be the subscription price of the related equity
plus the interest that is calculated on the basis of the benchmark interest rate
for bank loan during the same period on the signing date of this Agreement (any
bonus that has already been allocated to the investor and actually acquired by
the investor over the years shall be deducted):

 

(1)In the due diligence investigation made by the investor or any professional
consultant employed by the investor for this investment, there is any false
record, misleading representation or significant omission in the information
provided by the Company, Party B or Party C to the investor and / or the
professional consultant employed by the investor;    

(2)The Company, Party B or Party C seriously violates any provision of the
agreement in relation to this investment or any commitment, representation or
guarantee made by the Company, Party B or Party C under the relevant agreement
on this investment;    

(3)Except for the purpose of the qualified listing of the Company, there is any
change in the right of control of the Company or any significance change in the
existing business;    

(4)The Company has not achieved the qualified listing (or the standby liquidity
arrangement accepted by the investor) by December 31, 2019 yet, or the Company
meets all conditions for the qualified listing as specified in applicable laws,
but the Company, Party B and Party C decide not to carry out the qualified
listing;    

(5)The net profits that are actually realized by the Company for the indicated
year and attributed to the owner of the parent company in any one year from 2014
to 2015 do not reach 60% of the committed performance for the indicated year;
   

(6)The Company and the investor have any dispute about the audit results of the
actual performance of the Company, cannot come to any agreement on the
investment valuation adjustment finally, and after the audit made by a
third-party accounting firm that has the securities practice qualification and
are designated by the two parties mutually, the two parties have not met the
performance commitment yet and cannot come to any agreement on the investment
valuation adjustment finally;    

(7)The Company constitutes any serious default on any debt between it and any
financial institution, and the related debt has been announced by the financial
institution to be at accelerated maturity or is anticipated to be announced by
the financial institution to be at accelerated maturity;    

(8)Any situation that the Company repurchases other shareholders;    

(9)Party B or Party C directly or indirectly gets involved in tunneling through
any related party transaction;

 



-7-

 

 

(10)Party B, Party C or the management gets involved in any significant illegal
event;    

(11)Other significant potential risks found in the course of the due diligence
investigation.

 

In the event that the Company or Party B and Party C violate or infringe the
matters, including but not limited to the investor’s general anti-dilution,
preemption right and first refusal right, co-sale right, repurchase right,
information right, dividend right, liquidation preference, etc., under this
Agreement, the investor shall inform the breaching party in writing 30 days in
advance, and in the event that there is no improvement that satisfies the
investor 30 days later yet, then the investor has the right to require Party B,
Party C or any third party designated by Party B or Party C to repurchase the
equity, which Party B or Party C holds, of the Company, and the repurchase
amount shall be the investment amount from the investor plus the interest that
is calculated on the basis of the benchmark interest rate for bank loan during
the same period on the signing date of this Agreement.

 

Compensation at the time of being incapable of complete repurchase: In the event
that Party B, Party C or the third party designated by Party B or Party C is
incapable of the complete repurchase of the equity specified in this Agreement,
then the Company, Party B and Party C shall compensate the investor in turn in
the following order: the interest that is calculated according to the method
specified in this Article, the part that is included in the capital reserve at
the time of the capital increase by the investor, and the paid-in capital /
stock equity at the time of the capital increase by the investor.

 

Article 17      Repurchase procedure

 

In the event that the investor thinks that any behavior of the Company, Party B
and Party C triggers any repurchase condition specified in this Agreement, then
the investor shall inform the Company, Party B and Party C in writing at the
same time 30 days in advance that the investor intends to start the repurchase
procedure. At the appointed time, the investor has the right to require any one
or more parties among the Company, Party B and Party C to undertake the
obligation of paying its equity repurchase amount, and other parties shall
undertake the joint responsibility guarantee to this obligation. The investor
shall still maintain its position as the shareholder of the Company and its
equity ratio before it has received all the equity transfer (repurchase) amount
and default penalty (if any).

 

In the event that the Company, Party B and Party C do not raise any objection to
the investor within 30 days, then the repurchase shall be completed within 90
days after the date when the written notice from the investor is delivered to
the Company, Party B and Party C. In the event that the Company, Party B and
Party C raise any objection to the investor within 30 days, and all the parties
cannot settle the dispute through consultation, all the parties shall settle the
dispute by means of arbitration in accordance with the provisions of Article 35
of this Agreement.

 

After having received the equity repurchase amount and default penalty (if any)
in full, the investor shall cooperate with the Company to fulfill the
corresponding formalities for the registration of any change.

 

Article 18      Dividend right

 

The accumulated undistributed profits, capital reserve and surplus reserve of
the Company up to the completion of this investment shall be jointly enjoyed by
all the shareholders that have been registered by the administration for
industry and commerce of the Company according to their respective shareholder
ratio.

 

Article 19      Right to know information

 

The investor and the director nominated by it have the right to know all kinds
of information in the aspect of the operation of the Company and the related
materials (including but not limited to books and records of the Company and
regular operation reports submitted by the Company to the management) of the
Company in a real-time manner and have the right to attend important operation
discussion meetings of the Company as nonvoting delegates (but shall notify the
Company in advance).

 



-8-

 

 

After the completion of the closing, the board of directors of the Company shall
provide the following to the investor regularly: (1) the annual and quarterly
financial statements of the Company, wherein the submission time of the audited
annual financial statements shall be no later than 120 days after the end of the
corresponding fiscal year; (2) the annual operation summary report, the
submission time of which shall be no later than 60 days after the end of the
corresponding fiscal year; (3) the financial budget report for the coming year,
the submission time of which shall be no later than 60 days after the end of the
current fiscal year.

 

The Company shall immediately notify the investor of any significant lawsuit,
arbitration, administrative and judicial investigation or punishment or any
significant adverse change in the Group Company, Party B and Party C. The
investor and the director nominated by it and the relevant personnel shall
undertake the obligation of confidentiality in terms of such information and
materials.

 

Article 20      Liquidation preference

 

In the event that the Company gets involved in any situation of liquidation,
dissolution or termination, after the Company has paid the liquidation expenses,
staff salaries, social security premiums, statutory compensation and taxes owed
and has paid off the debt of the Company, the investor has the right to acquire
the amount equivalent to 100% of the total investment amount in preference to
the controlling shareholder of the Company at the appointed time and the stock
dividend or bonus that has been approved according to the resolution made at the
meeting of shareholders of the Company and shall be paid to the investor but has
not been paid yet, and any insufficient part shall be made up by Party B and
Party C. Party B and Party C shall impel and assure the Company and its
controlling shareholder at the appointed time to handle the affairs in
accordance with this provision.

 

Article 21      Governance of the Company

 

The investor has the right to nominate one director to the board of directors of
the Company. The director nominated by the investor shall become the member of
each special committee (if any) subordinated to the board of directors.

 

In terms of the following matters, Party B and Party C agree to put them to the
vote after they have conduct full communications with the investor before the
board of directors or meeting of shareholders decides by vote:

 

(1)Any equity transfer by the main shareholder (that holds more than 5% of the
equity of the Company) of the Company;    

(2)Any acquisition, sale or transfer of the equity or rights and interests of
the subsidiary company or any liquidation of the subsidiary company through
joint venture, purchase and capital cooperation between the Company and others;
   

(3)Any sale, transfer or disposal of the assets that exceed 15% of the net
assets of the Company;    

(4)Any individual related transaction that has an amount more than RMB
50,000,000 Yuan or any related transaction that has an accumulated amount more
than RMB 50,000,000 Yuan within three months, wherein the related transaction is
conducted with the related party of the Group Company and accounts for more than
5% of the net assets of the Company in the latest period;    

(5)Any individual capital expenditure that has an amount more than RMB
100,000,000 Yuan or any capital expenditure that has an accumulated total amount
more than RMB 100,000,000 Yuan within one year, wherein the capital expenditure
has been incurred to the Group Company;    

(6)Related matters that determine the public offering or the application for
listing in the over-the-counter share trading market, etc. of the Company;    

(7)Any approval of and significant change in the strategic planning and annual
operation plan of the Group Company; any approval of the annual financial budget
program, mid-year budget adjustment program and annual final accounting program
of the Group Company;    

(8)Any appointment and dismissal of auditors and any change in the accounting
policy and accounting system of the Group Company;    

(9)Any employee equity incentive plan;    

(10)Any modification of the articles of association of the Company;    

 



-9-

 

 

   

(11)Any resolution made on the increase or decrease in the registered capital of
the Company and the merger, division, dissolution, liquidation or change in the
form of the Company;    

(12)Any significant change in the main business of the Group Company, or any
engagement in any business that has no connection with the existing main
business in the industry chain;    

(13)Any external guarantee of the Group Company, or any individual borrowing
that has an amount more than RMB 50,000,000 Yuan or any borrowing that has an
accumulated amount more than RMB 50,000,000 Yuan within one year, wherein the
borrowing is provided by the Group Company to any related party or third party.

 

This Article and other clauses relating to the investor’s interests and right to
know information in this Agreement shall be reflected by means of an amendment
to the articles of association of the Company (and any member of the Group
Company) and other documents of the governance of the Company. Party A, Party B
and Party C shall vote for the amendment to the abovementioned documents of the
governance of the Company at the board of directors and meeting of shareholders
(or the general meeting of shareholders) and ensure the approval of the relevant
amendment.

 

Article 22      Collaboration clause

 

The investor is willing to use its advantages in resources to provide support
for the development of the Company (including but not limited to extension,
merger and acquisition in the upstream and downstream industry chain); the
Company will actively improve the business collaboration with other enterprises
invested by the investor on the basis of commercialization principles.

 

Article 23      Commitment by Party B and Party C

 

(1)The Company shall not change its substantial position in charge before it
achieves the qualified listing; Party B is the controlling shareholder of the
Company at present, it will be changed to the joint controller of the Company
after the completion of the reorganization of the equity of the Company, and
this change shall not affect any representation, commitment, guarantee and
various obligations undertaken by Party B under this Agreement.    

(2)Unless approved by the investor in writing, Party B and Party C shall not
transfer, allocate or dispose of the equity or rights and interests, which they
directly or indirectly hold, of the Company in other ways and shall not use such
equity or rights and interests for any pledge or guarantee;    

(3)Party B and Party C shall not directly or indirectly use any related party in
any way to sell any commodity and service to the Company at a price higher than
the market quotation or to buy any commodity and service from the Company at a
price lower than the market quotation;    

(4)The contingent liabilities and corresponding losses caused to the Company due
to any historical reason before the completion of the closing of the investment
shall be borne by the existing shareholders, and the contingent liabilities and
corresponding losses caused due to any reason after the completion of the
closing of the investment shall be jointly borne by the investor and the
existing shareholders;     (5)Party B and Party C have already asked other
shareholders of the Company for advice and obtained their consent.      (6)

Party B and Party C shall ensure that they and the parties controlled by them
will comply with the obligations identified in the “Program for the Company to
Solve Horizontal Competition and Related Party Transactions.” 

 

Article 24      Investor’s right to follow the investment

 

The investor has the right to allow its business team member to follow the
investment within the range of two thousandths of its own investment amount.
Party B and Party C will use their control and influence of the Company to
ensure that the Company will fulfill the responsibilities and obligations
undertaken under this Agreement. Party B and Party C shall ensure that the
existing shareholders of the Company shall approve and agree with such behavior
of following the investment at the board of directors and meeting of
shareholders (or the general meeting of shareholders) and shall also ensure that
the existing shareholders and directors of the Company shall give their approval
and consent. In order to ensure the successful implementation of such behavior
of following the investment, Party B and Party C shall waive the preemption
right and first refusal right and ensure that other existing shareholders of the
Company shall waive the preemption right and first refusal right.

 



-10-

 

 

In the event that the investor’s business team member intends to implement the
right to follow the investment, the investor shall notify the Company in writing
no later than the date of the application for the industrial and commercial
registration of the change that the investor becomes the shareholder of the
Company and shall complete the transaction of the investment in the Company and
the industrial and commercial registration of the change in the Company, and the
investor’s right to follow the investment shall automatically become invalid
after this deadline.

 

In the event that the investor’s business team member implements the right to
follow the investment and becomes the shareholders of the Company according to
the industrial and commercial registration of the change, then the investor has
the obligation to ensure that the investor’s business team member that has
become the shareholder of the Company shall keep in agreement with the investor
at the time of exercising the shareholder’s rights of the Company in the future.
When the investor’s business team member fails to exercise the shareholder’s
rights as agreed, which causes the operation decision, equity adjustment
program, etc. of the Company to be adversely affected, the investor shall be
responsible for settlement, and in the event that any loss is caused to the
Company and / or Party B and / or Party C, the investor’s business team member
and the investor shall bear the joint responsibility for compensation.

 

Chaper 3   Representation, confirmation, commitment and guarantee

 

Article 25      Confirmation, commitment and guarantee by Party A, Party B and
Party C

 

(1)Party A is the limited company that has been formally established and validly
existing in accordance with the laws of China, and it has already obtained all
the necessary approvals, licenses and permits required for it to operate its
business;    

(2)Party B and Party C have the corresponding capacity for civil conduct to sign
and implement this Agreement and other transaction documents. All the clauses of
this Agreement shall constitute legal, valid and binding obligations to Party B
and Party C and may be implemented for Party B and Party C. Party B and Party C
have already introduced the matters, such as their past study and work
experience, personal credit statuses, and job qualifications, that may possibly
have any significant impact on the judgment by the investor to the investor
truly and completely.    

(3)Besides those that have already been disclosed to the investor in writing,
the construction, use, supply, inspection and lease of ships; the qualification
and management of ship’s crew; the fishing, transportation, customs clearance,
inspection and sale or other aspects of pelagic aquatic products of the Company
all conform to the laws and operation standards that are in relation to the
fishing operation on the high seas and applicable to China and fishing access
nations. In terms of all the equipment and products of which the Company
requires permits, the Company has all the necessary qualification certificates,
permits and approvals.    

(4)Besides those that have already been disclosed to the investor in writing,
the Group Company only conducts the business in the normal business process that
is consistent with the past business practice; there is never any event, change,
matter or situation that has already or may be reasonably anticipated to have
any significant impact on the Company solely or together with any other event,
change, matter or situation.

 



-11-

 

 

(5)Besides those that have already been disclosed to the investor in writing,
the Group Company does not mortgage (including pre-registration of) or pledge
any of its assets or make any asset be bound by any limitation of rights and
does not have any ownership dispute in any asset;    

(6)Besides those that have already been disclosed to the investor in writing,
the Company shall have the exclusive sole ownership of all the intellectual
properties that are used, sold or permitted in the business that is conducted or
anticipated to be conducted by the Group Company at present, or the Company
shall have effective and sustainable right of use, right of sale and right of
permission, and except for the obligations that are applicable to the provisions
of the laws of China and specified in the relevant intellectual property
licensing right, there is not any limitation of rights or any obligation to
others. The operation and products of the Company do not infringe any
intellectual property or other rights of any third party.    

(7)Besides those that have already been disclosed to the investor in writing,
the Company shall always abide by environmental protection laws and regulations
of China, fishing access nations and high seas, and in the event that any
punishment is given by the department concerned or any loss is caused to the
production operation due to any behavior that violates the environmental
protection laws and regulations before the completion of this investment, the
Company, Party B and Party C shall solely bear the responsibility and shall not
cause any loss to the investor due to this.    

(8)Besides those that have already been disclosed to the investor in writing,
each financial statement shall be complete and correct in all the significant
aspects and has given fair presentations to the consolidated financial
conditions, operating results and cash flow of the Company in all the
significant aspects on this date and during this period described by the
financial statement. All the books, records and account books shall be accurate
and complete and have already been maintained in all the significant aspects in
accordance with all the applicable laws and good business practices.    

(9)Besides those that have already been disclosed to the investor in writing,
there is not any undue creditor’s right which the bank or any other financial
institution prepares to exercise at present, and it is guaranteed that there
will not be any bank or any other financial institution that may announce the
debts, such as a loan, to be at accelerated maturity within six months after the
completion of this investment. Besides those that have already been disclosed to
the investor in writing, the Company, Party B and Party C do not have any
implicit debt in any form.    

(10)Besides those that have already been disclosed to the investor in writing,
all the tax reports that are required to be submitted by the Company or in the
name of the Company have already been submitted to the tax authority concerned
within the period of time in which such tax reports are required to be
submitted, and all such tax reports shall be true, complete and accurate in any
significant aspect; all the taxes that shall be paid by the Company or in the
name of the Company have already been completely paid in time or fully disclosed
or fully provided with reserve in accordance with the laws of China; all the
taxes that are not due and payable yet have already been recorded in the
financial statements, books and records of the Company appropriately.

 

In the event that the above representations and guarantees made by Party B,
Party C and the Company are false or violated, any party that makes such
statements and guarantees shall bear the joint responsibility for compensation
for any loss that is directly caused and actually incurred to the investor.

 

Party B, Party C and the Company will provide the representations, guarantees
and commitments that are habitual in similar transactions to the investor; in
the event that any of such statements, guarantees, commitments or agreed matters
is violated, which directly causes any related loss, responsibility and
compensation for damage that is actually incurred to and borne by the investor
due to this, Party B, Party C and the Company shall bear the joint
responsibility for compensation for the investor.

 



-12-

 

 

Article 26      Confirmation, commitment and guarantee by the investor

 

(1)The investor is the limited liability company that is legally established in
accordance with the laws of China and approved by the department concerned and
has the independent corporate capacity. In accordance with the provisions of the
laws of China and the articles of association of its company, the investor has
already obtained all the valid approvals and authorizations required for signing
and performing this Agreement, and it has the right and ability to sign and
perform this Agreement.    

(2)The investor’s conclusion and performance of this Agreement will not cause
breach of its articles of association, or breach of any other agreement that has
already been concluded or is about to be concluded by it or breach of any
commitment that has already been made or is about to be made by it to any third
party and will not cause any subject to solely or jointly claim to it that this
Agreement shall be invalid, or to claim any right, or to claim any compensation,
or to set any limitation of rights, and so on.    

(3)The investor will impel the director who has been appointed by it to the
Company to actively perform duties and to assist the Company in meeting the
profit index committed by it and in achieving the purpose of the final listing
of the Company. In case that the conditions are available, the investor will try
its best to assist the Company in preparing and completing the listing work.

 

Chaper 4     Force majeure

 

Article 27      Unless otherwise specified in this Agreement, any event that all
the parties cannot foresee its occurrence at the time of concluding this
Agreement and are unable to resist or overcome its occurrence, progress or
termination shall constitute the force majeure event under this Agreement.

 

Article 28      During the performance of this Agreement, in the event that any
one party or all the parties encounter any force majeure event specified in this
Agreement, the party that encounters the force majeure event shall immediately
notify all other parties and provide the documentary evidence issued by the
authority concerned in the place where the force majeure event has taken place
to all other parties within 15 days from the date when such force majeure event
takes place. Within 30 days from the date when the force majeure event takes
place, in the event that all the parties cannot reach any supplementary
agreement on the continuous performance of this Agreement or amend or change
this Agreement, then any party has the right to send a written notice of
terminating this Agreement to all other parties, all other parties shall give a
written reply to whether this Agreement will be terminated or not within 15 days
from the date when they receive this written notice, and in the event that no
reply is given within the time limit, the termination shall be deemed to be
approved.

 

Article 29      Except that any one party or all the parties encounter the force
majeure event specified in this Agreement, which causes the performance of this
Agreement to become impossible, or except that all the parties have agreed by
consensus, all the parties shall perform this Agreement, and any party that has
any default behavior shall bear the responsibility for the default.

 

Chaper 5        Confidentiality

 

Article 30      All the parties have agreed by consensus that no matter whether
this Agreement is performed or not, all the parties shall undertake the
obligation of confidentiality for any business secret known in the transaction
process, and the valid period of the obligation of confidentiality shall be up
to the date when such individual business secret is voluntarily made public by
the party that has the right to make it public or made public according to the
laws and regulations or any order from the authority that has the right. Any
party shall not disclose any information of this transaction to any third party.
But that all the parties disclose any confidential document due to the following
reasons shall not be restricted:

 



-13-

 

 

(1)Any disclosure to the personnel, such as an accountant and a lawyer, of the
relevant professional institution employed by all the parties;    

(2)Any disclosure to the directors, senior managements and investment committees
of all the parties;    

(3)Any disclosure due to compliance with the mandatory provisions of laws and
regulations;    

(4)Any disclosure due to the mandatory requirements of administrative,
supervisory and judicial authorities.

 

In the event that any party thinks that it is necessary or required to disclose
the contents of this Agreement as required by the law, it shall consult with all
other parties before the disclosure and strive to make the disclosure in a way
that has the minimum impact on the interests of all other parties.

 

Article 31      Any employee, agent, management member, director, supervisor,
consultant, related party, etc. of any party shall be bound by the obligation of
confidentiality and the responsibility for confidentiality under this Agreement.
Any breach of the obligation of confidentiality by any of the aforementioned
subjects shall be directly deemed that this party has breached the obligation of
confidentiality.

 

Article 32      Any party agrees to bear the corresponding responsibility for
compensation for any loss caused to all other parties due to its breach of the
confidentiality provisions.

 

Chaper 6   Change, cancellation and termination of this Agreement

 

Article 33      The change of this Agreement in any form shall be made by all
the parties through consultation by consensus. Any party to this Agreement has
no right to unilaterally change this Agreement. Any situation that is otherwise
specified in this Agreement shall be an exception.

 

Article 34      Before the closing date, in the event that any significant
change is found or any false record, misleading representation or significant
omission is found to exist in any commitment, statement, disclosure,
confirmation or committed or guaranteed situation made by Party A, Party B and
Party C under this Agreement and enough to make the investor think that its
commercial purposes or anticipated commercial interests under this Agreement
will fall through and that there has already been no practical significance in
the continuous performance of this Agreement, then the investor has the right to
cancel this Agreement. In the event that the investor cancels this Agreement, it
shall sign and issue a written notice to all other parties, and this Agreement
shall be terminated after the written notice has been delivered to all other
parties.

 

Chaper 7   Dispute settlement

 

Article 35    The interpretation and implementation of this Agreement shall be
governed by the laws of China. With regard to any dispute arising from the
implementation of this Agreement or relating to this Agreement, all the parties
shall settle it through friendly consultation. In the event that any dispute is
incapable of being settled through friendly consultation within 30 days from the
date when the dispute arises, then any party has the right to submit this
dispute to China International Economic and Trade Arbitration Commission, and
the arbitration shall be made in accordance with the arbitration procedures and
rules that are valid at the appointed time of this arbitration institution in
Beijing. The language of arbitration shall be Chinese. The arbitration award
shall be final and binding upon all the parties.

 



-14-

 

 

Chaper 8    Validity of this Agreement

 

Article 36      This Agreement shall become valid from the date when the legal
representatives or authorized representatives of all the parties sign and affix
their official seals.

 

Chaper 9    Notice and service

 

Article 37      Any notice or other communications and correspondences
(“notice”) that are related to this Agreement and sent by one party to other
parties shall be made in writing (including personal service, mailing, fax and
email).

 

Article 38      With regard to the various communication methods specified in
the above clause, the time served for them shall be determined in the following
ways:

 

(1)Any personally served notice shall be deemed to be served upon being signed
by the notified party for receipt, and any notice that is not signed by the
notified party for receipt shall not be deemed to be validly served;    

(2)Any notice that may be sent by mailing shall be sent by means of registered
express or express mail and shall be deemed to be served to the notified party
on the seventh day from the second day after the mailing;    

(3)Any notice that is sent to the fax number of email address confirmed in
Article 37 shall be deemed to have already been served on the second working day
(subject to the country or region where the recipient is located) from the date
when the notice is sent.

 

Article 39     In the event that the abovementioned mailing address,
communication number or email address of any party is changed (hereinafter
referred to as the “changed party”), the changed party shall notify other
parties within seven days after the occurrence of this change. In the event that
the changed party fails to notify in time in accordance with the provisions of
this Article, it shall bear any loss caused to other parties due to this.

 

Chaper 10   Other provisions

 

Article 40      Expenses

 

All the parties shall respectively bear their costs and expenditures incurred in
relation to this investment. The investor shall bear the following costs and
expenditures:

 

(1)Any intermediary fee charged by the law firm, accounting firm, etc. employed
by the investor;    

(2)Any travel expense and board and lodging expenses for the investor and the
intermediary employed by the investor to make the due diligence investigation
inside and outside the Company;    

(3)Any inquiry fee, material production cost, etc. incurred in the course of the
due diligence investigation made by the investor or the intermediary employed by
the investor;    

(4)Other expenses that are incurred to the investor and related to this
investment.

 

The Company or Party B and Party C shall bear the following costs and
expenditures:

 

(1)Any expense incurred for the industrial and commercial registration of
change;

 



-15-

 

 

(2)Any expense incurred for the Company or Party B and Party C to employ the
intermediary agency, etc. in this course;    

(3)Other expenses that are incurred to the Company or Party B and Party C and
related to this investment.

 

In the event that this investment is caused not to be implemented (including but
not limited to the formal transaction document incapable of being signed or the
closing incapable of being completed) or to finally fail because the Company or
Party B and Party C get involved in any malicious fraud, supply of false
materials and other situations in breach of the provisions of this Agreement,
the Company or Party B and Party C responsible for this shall compensate the
investor for any expense that has already been incurred.

 

Article 41      Exclusivity clause

 

After this Agreement has been signed by all the parties, all the parties shall
do their best to complete the realization of this investment. The Company, Party
B and Party C agree that unless approved by the investor in advance, within 90
days after this Agreement has been signed and affixed with the seal, no contact
shall be additionally made with any other investor in the name of the Company or
their own for the purpose of seeking equity or credit’s right financing by means
of initiation, petition, consultation or negotiation or in other forms.

 

Article 42      Matters not covered in this Agreement shall be solved by all the
parties to this Agreement through consultation separately, and the supplementary
agreement may be concluded, this supplementary agreement shall be an integral
part of this Agreement and has the same legal effect as this Agreement, and in
the event that this Agreement is inconsistent with any provision of its
supplementary agreement, the supplementary agreement shall prevail.

 

Article 43      After the investor has become the shareholder of the Company,
from the date when the Company or the related subject submits the application
for the qualified listing to the related securities regulatory institution or
the stock exchange, all the parties shall separately sign the supplementary
agreement through consultation to adjust the contents that exist in the
mandatory clauses for the Company, Party B and Party C in this Agreement and the
formal transaction documents that do not meet the compliance requirements at the
actual audit scale of the securities regulatory institution or the stock
exchange; when the securities regulatory institution or the stock exchange does
not approve the application for the qualified listing, the implementation of all
such mandatory clauses shall automatically resume.

 

Article 44      In the event that any clause or any other provision of this
Agreement becomes invalid, illegal or unenforceable in accordance with the laws
of China, then on the premise that the performance and substantial contents of
this Agreement are not affected, other clauses shall still be valid and binding
upon all the parties.

 

Article 45      This Agreement will completely replace any oral agreement or
commitment that has been reached by all the parties in the course of this
investment in the Company before the signing date. After this Agreement has been
signed, in the event that the principal creditor’s right agreement or similar
agreements that are signed by all the parties for fulfilling the matters
concerned, such as the approval, registration, etc., of the equity pledge in the
competent business department and the industrial and commercial authority are
inconsistent with the contents of this Agreement, the contents of this Agreement
shall prevail.

 

Article 46      This Agreement is made in eight originals, Party A, Party B and
Party C shall respectively hold one original, the investor shall hold three
originals, the rest two originals shall be reported to the Company for approval
and the registration authority for use, and the text of each original shall have
the same legal effect.

 

(There is no text below; signature page follows)

 



-16-

 

 




 

(There is no text on this page that is the signing page of the “Investment
Agreement”)

 

Party A: Fujian Province Pingtan County Ocean Fishing Group Co., Ltd. (Seal)

 

 

Legal representative / authorized representative: /s/ Zhiyan Lin _ (Signature);
[corporate seal]

 

 

Party B: Zhuo Honghong (Seal)

 

 

/s/ Hong Hong Zhuo_______  (Signature)

 

 

Party C: Zhuo Xinrong (Seal)

 

 

/s/ _ Xinrong _Zhuo_______ (Signature)

 

 

Party D: China Agricultural Development Fund Co., Ltd. (Seal)

 

 

Legal representative / authorized representative: /s/ Wenjun_Wu           
 (Signature); [corporate seal]

 

 

February 9, 2015

 



-17-

 

 

